DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 05/25/2022, with respect to the rejection(s) of claim(s) 1-3, 5-16 under 35 U.S.C. 103 have been fully considered fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang (US 20160285989 A1) and Coninck (Year 2017, Quentin De Coninck and Olivier Bonaventure. 2017. Multipath QUIC: Design and Evaluation. In Proceedings of CoNEXT ’17: The 13th International Conference on emerging Networking EXperiments and Technologies, Incheon, Republic of Korea, December 12–15, 2017). 

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, line 12 “wherein a a content type header field of hypertext transfer protocol (HTTP) data packets in the related streams comprises an identical symbol identifier; " should read “wherein a content type header field of hypertext transfer protocol (HTTP) data packets in the related streams comprises an identical symbol identifier; "
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian (US 20190229903 A1) in view of Zhang (US 20160285989 A1), and further in view of Coninck (Year 2017, Quentin De Coninck and Olivier Bonaventure. 2017. Multipath QUIC: Design and Evaluation. In Proceedings of CoNEXT ’17: The 13th International Conference on emerging Networking EXperiments and Technologies, Incheon, Republic of Korea, December 12–15, 2017). 


Regarding Claim 1, 11
Balasubramanian teaches:

A data transmission apparatus, comprising: at least one processor (¶19 processor (e.g., one of a plurality of central processing units (CPUs)) to perform the different hardware offloaded processes); and 

a memory coupled to the at least one processor and having program instructions stored thereon executable by the at least one processor, to perform operations comprising (¶100 Computer executable instructions may be provided using any computer-readable media that are accessible by the computing apparatus 1102.  Computer-readable media may include, for example, computer storage media such as a memory 1114 and communications media.  Computer storage media, such as the memory 1114, include volatile and non-volatile): 

obtaining a plurality of data packets comprising data of at least two streams of a Quick User datagram protocol Internet Connection (QUIC) connection corresponding to an QUIC identifier (¶4 a connection identification (CID) for one or more QUIC data packets, ¶19 A connection identification (ID), also referred to as CID, is hashed from a QUIC packet, ¶21); 

Balasubramanian does not teach:

determining that a plurality of streams in the at least two streams are a plurality of related streams based on determining that an identical symbol identifier is comprised in a content type header field of hypertext transfer protocol (HTTP) data packets in the plurality of streams; 

determining a plurality of transmission paths corresponding to the plurality of related streams; 
generating a plurality of QUIC data packets based on the obtained plurality of data packets and the determined plurality of transmission paths, wherein each of the plurality of QUIC data packets comprises packet indication information and an identical QUIC connection identifier, and wherein the packet indication information in each of the plurality of QUIC data packets indicates a packet number of the QUIC data packet on one of the plurality of transmission paths; 

and sending the plurality of QUIC data packets on the plurality of transmission paths according to the determined plurality of transmission paths corresponding to the plurality of related streams.

Zhang teaches:

determining that a plurality of streams in the at least two streams are a plurality of related streams based on determining that an identical symbol identifier is comprised in a content type header field of hypertext transfer protocol (HTTP) data packets in the plurality of streams (¶32 HTTP/2 communication, Each stream is comprised of messages and each message may consist of one or more frames (plurality of related streams), Each stream has a unique integer identifier, A message is a complete sequence of frames that map to a logical HTTP message, A frame is the smallest unit of communication in HTTP/2, each frame includes a frame header that identifies (based on determining that an identical symbol identifier is comprised in a content type header field) the stream to which the frame belongs, All frames comprise head, length, type, flags, stream identifier (identical symbol) and frame payload fields); 
 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balasubramanian in light of Zhang in order for translating an HTTP/2 message into an HTTP/1 message by an HTTP proxy that connects HTTP/2-enabled clients with HTTP/1 only servers (Zhang ¶6).

Balasubramanian-Zhang does not teach:

determining a plurality of transmission paths corresponding to the plurality of related streams; 
generating a plurality of QUIC data packets based on the obtained plurality of data packets and the determined plurality of transmission paths, wherein each of the plurality of QUIC data packets comprises packet indication information and an identical QUIC connection identifier, and wherein the packet indication information in each of the plurality of QUIC data packets indicates a packet number of the QUIC data packet on one of the plurality of transmission paths; 

and sending the plurality of QUIC data packets on the plurality of transmission paths according to the determined plurality of transmission paths corresponding to the plurality of related streams.
Coninck teaches:

determining a plurality of transmission paths corresponding to the plurality of related streams (page 161 multipath QUIC, different paths to transport the data for a single connection QUIC uses encrypted STREAM
frames (plurality of related streams) to send data. These frames contain a stream identifier (identical symbol identifier) and a byte offset. This information is sufficient to enable a receiver to reorder the STREAM frames that it receives over different paths (plurality of transmission paths)); 

generating a plurality of QUIC data packets based on the obtained plurality of data packets and the determined plurality of transmission paths, wherein each of the plurality of QUIC data packets comprises packet indication information and an identical QUIC connection identifier, and wherein the packet indication information in each of the plurality of QUIC data packets indicates a packet number of the QUIC data packet on one of the plurality of transmission paths (page 161 fig. 1 path A, B, and C path ID A, B, and C, with respective packet numbers (plurality of QUIC data packets indicates a packet number of the QUIC data packet on one of the plurality of transmission paths) architecture of the Multipath QUIC, MPQUIC takes the explicit approach by including in the public header of each packet the Path ID on which it was sent. The presence of the Path ID also allows MPQUIC to use multiple flow, 

Each QUIC packet contains a small unencrypted public header containing a few flags, the CID (an identical QUIC connection identifier), the Packet Number (PN), and an encrypted payload,

each path has its own packet number space, as shown on Fig. 1. By combining the Path ID and the packet number in the public header, MPQUIC exposes the paths to middleboxes. MPQUIC also adds a Path ID field to the ACK frame. This enables a receiver to acknowledge QUIC packets that have been received on different paths. Our implementation returns the ACK frame for a given path on the path where the data was received, but since it contains the Path ID, it is possible to send ACK frames over different paths)




and sending the plurality of QUIC data packets on the plurality of transmission paths according to the determined plurality of transmission paths corresponding to the plurality of related streams (page 161 QUIC uses encrypted STREAM
frames to send data (sending the plurality of QUIC data packets on the plurality of transmission paths), These frames contain a stream identifier (for a plurality or related frames) and a byte offset. This information is sufficient to enable a receiver to reorder the STREAM frames that it receives over different paths,

each path has its own packet number space, as shown on Fig. 1. By
combining the Path ID and the packet number in the public header,
MPQUIC exposes the paths to middleboxes. MPQUIC also adds a
Path ID field to the ACK frame. This enables a receiver to acknowledge QUIC packets that have been received on different paths. Our
implementation returns the ACK frame for a given path on the path
where the data was received, but since it contains the Path ID,
it is possible to send ACK frames over different paths).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balasubramanian-Zhang in light of Coninck in the process for large transfers on multihomed devices such as smartphones, but can also allow dual-stack hosts to automatically select the best path when the quality of the IPv4 and IPv6 paths differ (Coninck page 161).


Regarding Claim 2, 12
Balasubramanian-Zhang-Coninck teaches:

The apparatus according to claim 1.

Coninck teaches:

The apparatus according to claim 1, wherein the generating the plurality of QUIC data packets comprises: adding, to data with same determined transmission paths, a same path identifier to QUIC data packet headers for the QUIC data packets (page 161 each path has its own packet number space, as shown on Fig. 1. By combining the Path ID (same path identifier) and the packet number in the public header (added to the QUIC data packet), MPQUIC exposes the paths to middleboxes. MPQUIC also adds a Path ID field to the ACK frame. This enables a receiver to acknowledge QUIC packets that have been received on different paths).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balasubramanian-Zhang in light of Coninck in the process for large transfers on multihomed devices such as smartphones, but can also allow dual-stack hosts to automatically select the best path when the quality of the IPv4 and IPv6 paths differ (Coninck page 161).


Regarding Claim 3, 13
Balasubramanian-Zhang-Coninck teaches:

The apparatus according to claim 2.

Coninck teaches:

The apparatus according to claim 1, wherein determining the plurality of transmission paths corresponding to the plurality of related streams comprises: determining transmission paths for data of related streams as a same transmission path (page 161 each path (plurality of transmission path) has its own packet number space, as shown on Fig. 1. By combining the Path ID (same path identifier) and the packet number in the public header (added to the QUIC data packet), MPQUIC exposes the paths to middleboxes. MPQUIC also adds a Path ID field to the ACK frame. This enables a receiver to acknowledge QUIC packets that have been received on different paths,

page 161 fig. 1 path A, B, and C path ID A, B, and C, with respective packet numbers (plurality of QUIC data packets indicates a packet number of the QUIC data packet on one of the plurality of transmission paths) architecture of the Multipath QUIC, MPQUIC takes the explicit approach by including in the public header of each packet the Path ID on which it was sent. The presence of the Path ID also allows MPQUIC to use multiple flow).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balasubramanian-Zhang in light of Coninck in the process for large transfers on multihomed devices such as smartphones, but can also allow dual-stack hosts to automatically select the best path when the quality of the IPv4 and IPv6 paths differ (Coninck page 161).

Claim 5 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian-Zhang-Coninck as applied to claim 1 above, and further in view of Verzun (US 20160219024 A1).

Regarding Claim 5, 14
Balasubramanian-Zhang-Coninck does not teach:

The apparatus according to claim 1, wherein determining the plurality of transmission paths corresponding to the plurality of related streams comprises: determining a transmission performance requirement of each of the at least two streams wherein the transmission performance requirement comprises at least one of a transmission delay, a packet loss rate, or a bit error rate; and 

determining the plurality of transmission path based on the transmission performance requirement.

Verzun teaches:

The apparatus according to claim 1, wherein determining the plurality of transmission paths corresponding to the plurality of related streams comprises: determining a transmission performance requirement of each of the at least two streams wherein the transmission performance requirement comprises at least one of a transmission delay, a packet loss rate, or a bit error rate (¶168 setting minimum peak speed requirements for 4G service at 100 Mbps ¶427determines the route of each packet as it leaves the transmitting client device (e.g., a cell phone), based on the condition (e.g., propagation delays) of the network); and 

determining the plurality of transmission path based on the transmission performance requirement (¶427determines the route of each packet as it leaves the transmitting client device (e.g., a cell phone), based on the condition (e.g., propagation delays) of the network).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balasubramanian-Zhang-Coninck in light of Verzun in order to optimize performance and quality of service, insure data integrity, maximize system uptime and network stability, and maintain privacy and security (Verzun ¶1).

Claims 6 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian-Zhang-Coninck as applied to claim 1 above, and further in view of Hu (US 20190296863 A1).

Regarding Claim 6, 15
Balasubramanian-Zhang-Coninck teaches:

The apparatus according to claim 1.

Balasubramanian-Zhang-Coninck does not teach:

The apparatus according to claim 1, wherein the operations further comprising: receiving an acknowledgment packet sent by a communication apparatus, indicating a data packet received by the communication apparatus on each of the plurality of transmission path; 

determining, based on the acknowledgment packet, a data packet to be retransmitted; and 

retransmitting the data packet.

Hu teaches:

The apparatus according to claim 1, wherein the operations further comprising: receiving an acknowledgment packet sent by a communication apparatus, indicating a data packet received by the communication apparatus on each of the plurality of transmission path (¶39 ¶5 the receiving end receives and processes the data packet, and then feeds back the ACK/NACK message; and after receiving and demodulating the ACK/NACK signal, the transmitting end determines to retransmit 
data or send a new data packet); 

determining, based on the acknowledgment packet, a data packet to be retransmitted (¶39 ¶5 after receiving and demodulating the ACK/NACK signal, the transmitting end determines to retransmit 
data or send a new data packet); and 

retransmitting the data packet (¶39 ¶5 after receiving and demodulating the ACK/NACK signal, the transmitting end determines to retransmit 
data or send a new data packet).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balasubramanian-Zhang-Coninck in light of Hu in order for determining a feedback timing, and the communication equipment and the storage medium provided by the embodiments of Hu to determine, aiming at different uplink-downlink configurations (Hu ¶20).

Claim 7 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian-Zhang-Coninck -Hu as applied to claim 6 above, and further in view of Verzun (US 20160219024 A1).

Regarding Claim 7, 16
Balasubramanian-Zhang-Coninck -Hu teaches:

The apparatus according to claim 6.

Balasubramanian-Zhang-Coninck -Hu does not teach:

The apparatus according to claim 6, wherein the data packet is retransmitted on an original transmission path of the data packet or a retransmission path based on transmission performance of each transmission path, wherein the transmission performance comprises one or more of a transmission delay, a packet loss rate, or a bit error rate.

Verzun teaches:

The apparatus according to claim 6, wherein the data packet is retransmitted on an original transmission path of the data packet or a retransmission path based on transmission performance of each transmission path, wherein the transmission performance comprises one or more of a transmission delay, a packet loss rate, or a bit error rate (¶427determines the route of each packet as it leaves the transmitting client device (e.g., a cell phone), based on the condition (e.g., propagation delays) of the network).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balasubramanian-Zhang-Coninck -Hu in light of Verzun in order to optimize performance and quality of service, insure data integrity, maximize system uptime and network stability, and maintain privacy and security (Verzun ¶1).

Claims 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu (US 20170150470 A1) in view of Szilagyi (US 20190116535 A1), further in view of Coninck (Year 2017, Quentin De Coninck and Olivier Bonaventure. 2017. Multipath QUIC: Design and Evaluation. In Proceedings of CoNEXT ’17: The 13th International Conference on emerging Networking EXperiments and Technologies, Incheon, Republic of Korea, December 12–15, 2017), further in view of Zhang (US 20160285989 A1), and further in view of Hu (US 20190296863 A1).
Regarding Claim 8
Kalapatapu teaches:

A data transmission apparatus, comprising: at least one processor; and a memory coupled to the at least one processor and having program instructions stored thereon executable by the at least one processor, to perform operations comprising: receiving a plurality of Quick User datagram protocol Internet Connection (QUIC) data packets that are sent by a first communication apparatus on a plurality of transmission paths (¶50 QUIC, multipath transmission control protocol (MPTCP), etc., may be used to seamlessly switch between networks, when QUIC multipath is available, an application may simultaneously make use of multiple active network paths and quickly tune to fluctuating network conditions)

Kalapatapu does not teach:

wherein each of the plurality of QUIC data packets comprises a packet indication information and an identical QUIC connection identifier, and 

the packet indication information in each of the plurality of QUIC data packets indicate a packet number of the QUIC data packet on one of the plurality of transmission paths, wherein the QUIC data packets associated with related streams of a QUIC connections are received on a same transmission path of the plurality of transmission paths, and wherein a content type header field of hypertext transfer protocol (HTTP) data packets in the related streams comprises an identical symbol identifier; and 

determining, based on the packet indication information, whether at least one of the plurality of QUIC data packets transmitted on the plurality of transmission paths is not received.

Szilagyi teaches:

wherein each of the plurality of QUIC data packets comprises a packet indication information and an identical QUIC connection identifier (¶33 fig. 3 ¶63 ¶61 the QUIC sequence numbers (Indicating plurality of QUIC packets) increase monotonically per each transmitted packet (multiple quic packets transmitted), the QUIC sequence number (packet indication information) along with CID (an identical QUIC connection identifier) unambiguously identifies a specific packet within a connection in a given direction), and 

the packet indication information in each of the plurality of QUIC data packets indicate a packet number of the QUIC data packet on one of the plurality of transmission paths (¶33 fig. 3 ¶63 ¶61 the QUIC sequence numbers (Indicating plurality of QUIC packets) increase monotonically per each transmitted packet (multiple quic packets transmitted), the QUIC sequence number (packet indication information) along with CID (an identical QUIC connection identifier) unambiguously identifies a specific packet within a connection in a given direction); and 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalapatapu in light of Szilagyi in order for providing external network virtualization that is targeted to optimized network sharing (Szilagyi ¶37).

Kalapatapu-Szilagyi does not teach:

wherein the QUIC data packets associated with related streams of a QUIC connections are received on a same transmission path of the plurality of transmission paths;


and wherein a content type header field of hypertext transfer protocol (HTTP) data packets in the related streams comprises an identical symbol identifier; and 
determining, based on the packet indication information, whether at least one of the plurality of QUIC data packets transmitted on the plurality of transmission paths is not received.

Coninck teaches:

wherein the QUIC data packets associated with related streams of a QUIC connections are received on a same transmission path of the plurality of transmission paths (page 161 fig. 1 path A, B, and C path ID A, B, and C, with respective packet numbers (plurality of QUIC data packets indicates a packet number of the QUIC data packet on one of the plurality of transmission paths) architecture of the Multipath QUIC, MPQUIC takes the explicit approach by including in the public header of each packet the Path ID on which it was sent. The presence of the Path ID also allows MPQUIC to use multiple flow, 

Each QUIC packet contains a small unencrypted public header containing a few flags, the CID (an identical QUIC connection identifier), the Packet Number (PN), and an encrypted payload,

each path has its own packet number space, as shown on Fig. 1. By combining the Path ID and the packet number in the public header, MPQUIC exposes the paths to middleboxes. MPQUIC also adds a Path ID field to the ACK frame. This enables a receiver to acknowledge QUIC packets that have been received on different paths. Our implementation returns the ACK frame for a given path on the path where the data was received, but since it contains the Path ID, it is possible to send ACK frames over different paths)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balasubramanian-Zhang in light of Coninck in the process for large transfers on multihomed devices such as smartphones, but can also allow dual-stack hosts to automatically select the best path when the quality of the IPv4 and IPv6 paths differ (Coninck page 161).




Kalapatapu-Szilagyi-Coninck does not teach:

and wherein a content type header field of hypertext transfer protocol (HTTP) data packets in the related streams comprises an identical symbol identifier; and 
determining, based on the packet indication information, whether at least one of the plurality of QUIC data packets transmitted on the plurality of transmission paths is not received.

Zhang teaches:

and wherein a content type header field of hypertext transfer protocol (HTTP) data packets in the related streams comprises an identical symbol identifier (¶32 HTTP/2 communication, Each stream is comprised of messages and each message may consist of one or more frames (plurality of related streams), Each stream has a unique integer identifier, A message is a complete sequence of frames that map to a logical HTTP message, A frame is the smallest unit of communication in HTTP/2, each frame includes a frame header that identifies (based on determining that an identical symbol identifier is comprised in a content type header field) the stream to which the frame belongs, All frames comprise head, length, type, flags, stream identifier (identical symbol) and frame payload fields); 
 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalapatapu-Szilagyi in light of Zhang in order for translating an HTTP/2 message into an HTTP/1 message by an HTTP proxy that connects HTTP/2-enabled clients with HTTP/1 only servers (Zhang ¶6).

Kalapatapu-Szilagyi-Coninck-Zhang does not teach:

determining, based on the packet indication information, whether at least one of the plurality of QUIC data packets transmitted on the plurality of transmission paths is not received.

Hu teaches:

determining, based on the packet indication information, whether at least one of the plurality of QUIC data packets transmitted on the plurality of transmission paths is not received (¶39 ¶5 the receiving end receives and processes the data packet, and then feeds back the ACK/NACK message; and after receiving and demodulating the ACK/NACK signal, the transmitting end determines to retransmit data or send a new data packet)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalapatapu-Szilagyi-Coninck-Zhang in light of Hu in order for determining a feedback timing, and the communication equipment and the storage medium provided by the embodiments of Hu to determine, aiming at different uplink-downlink configurations (Hu ¶20).

Regarding Claim 9
Kalapatapu-Szilagyi-Coninck-Zhang-Hu teaches:

The apparatus according to claim 8.
Hu teaches:

The apparatus according to claim 8, wherein the operations further comprising: sending an acknowledgment packet to the first communications apparatus, indicating a data packet received by a second communication apparatus on each path (¶39 ¶5 the receiving end receives and processes the data packet, and then feeds back the ACK/NACK message; and after receiving and demodulating the ACK/NACK signal, the transmitting end determines to retransmit data or send a new data packet)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalapatapu-Szilagyi-Coninck-Zhang in light of Hu in order for determining a feedback timing, and the communication equipment and the storage medium provided by the embodiments of Hu to determine, aiming at different uplink-downlink configurations (Hu ¶20).

Regarding Claim 10
Kalapatapu-Szilagyi-Coninck-Zhang -Hu teaches:

The apparatus according to claim 9.

Hu teaches:

The apparatus according to claim 9, wherein sending the acknowledgment packet to the first communications apparatus comprises: sending a corresponding acknowledgment packet on each of the plurality of transmission paths (¶39 ¶5 the receiving end receives and processes the data packet, and then feeds back the ACK/NACK message; and after receiving and demodulating the ACK/NACK signal, the transmitting end determines to retransmit data or send a new data packet)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalapatapu-Szilagyi-Coninck-Zhang in light of Hu in order for determining a feedback timing, and the communication equipment and the storage medium provided by the embodiments of Hu to determine, aiming at different uplink-downlink configurations (Hu ¶20).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445